     Case 1:19-cv-00396-MAC Document 1 Filed 09/04/19 Page 1 of 4 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

LEAZAA GREENROAD-FORD                 §
                                      §
                   Plaintiffs,        §
v.                                    §             Civil Action No. 1:19-cv-00396
                                       §
LIBERTY MUTUAL INSURANCE               §
COMPANY                                §                        (JURY)
                                       §
                    Defendant.         §
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

        Defendant Liberty Insurance Corporation incorrectly sued as Liberty Mutual Insurance

Company (“Defendant”), timely files this Notice of Removal pursuant to 28 U.S.C. § 1441(a), 28

U.S.C. § 1332(a), and 28 U.S.C. §1446(b), removing this action from the 128th District Court of

Orange County, Texas, to the United States District Court for the Eastern District of Texas,

Beaumont Division, and in support thereof shows as follows:

A.      Introduction

         1.     Plaintiff Leazaa Greenroad-Ford (“Plaintiff”) commenced this lawsuit against

 Defendant in the 128th District Court of Orange County, Texas, by filing her Original Petition on

 or about July 25, 2019. Plaintiff served the Original Petition on Defendant on August 7, 2019.

 A true and correct copy of the Plaintiff’s Original Petition and Notice of Service of Process are

 attached hereto as Exhibit “A.” A true and correct copy of Defendant’s Answer to Plaintiff’s

 Original Petition and Defendant’s Jury Demand filed on August 26, 2019 is attached hereto as

 Exhibit “B.”
     Case 1:19-cv-00396-MAC Document 1 Filed 09/04/19 Page 2 of 4 PageID #: 2



         2.    Defendant is filing this Notice of Removal within 30 days of its first receipt of

 Plaintiff’s Original Petition as required by 28 U.S.C. § 1446(b).

         3.    Plaintiff seeks to recover damages in this lawsuit based on allegations of breach of

 contract and statutory insurance code violations resulting from the alleged conduct of Defendant.

 Plaintiff’s claims arise under a homeowner’s policy of insurance issued by Defendant on real and

 personal property owned by Plaintiff, located in Orange County, Texas, which is alleged to have

 been damaged by Hurricane Harvey. Plaintiff alleges Defendant underpaid the claim and

 otherwise failed to properly investigate and adjust the claim.

B.      Jurisdiction & Removal

        4.     In a removal situation, the burden is on the removing party to establish the existence

of jurisdiction and the propriety of removal. Manguno v. Prudential Property and Cas. Ins. Co.,

276 F.3d 720, 723 (5th Cir. 2002). This Court has jurisdiction in this case pursuant to 28 U.S.C.

§ 1332, in that there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.00. Accordingly, statutory authority for the removal of this matter

is conferred by 28 U.S.C. §§ 1441 and 1446.

        5.     Complete diversity under 28 U.S.C. § 1332 exists in this case. Plaintiff is a citizen

of the State of Texas. Liberty Insurance Corporation is a corporation organized under the laws of

the State of Massachusetts with its principal place of business in Boston, Massachusetts.

        6.     In addition, the amount in controversy meets the minimum jurisdictional

requirements under 28 U.S.C. § 1332. Here, Plaintiff’s Petition states that the damage she is

seeking is estimated at $176,742.46. (See Sections V and VII of the Original Petition). Therefore,

the amount in controversy exceeds $75,000.00.



                                                 2
  Case 1:19-cv-00396-MAC Document 1 Filed 09/04/19 Page 3 of 4 PageID #: 3



         7.     Venue is proper in this district and division under 28 U.S.C. § 1441(a) because the

state court where the action has been pending is located in this district and division.

         8.     Contemporaneous with the filing of this Notice of Removal, Defendant is filing a

Notice of Filing Notice of Removal with the Clerk of Court for the 128th Judicial District Court

of Orange County, Texas pursuant to 28 U.S.C. § 1446(d).

         9.     Attached hereto are all documents required by 28 U.S.C. § 1446(a).

         10.    Defendant demanded a jury in the state court action. Defendant also requests a trial

by jury pursuant to Rule 81(c)(3)(A), Federal Rules of Civil Procedure and Eastern District Federal

Court local Rule CV-38(a).

         11.    All fees required by law in connection with this Notice have been tendered and paid

by Defendant.

         12.    Defendant filed a Plea in Abatement in State Court which is also being filed in this

Court.

         WHEREFORE, Defendant Liberty Insurance Corporation hereby removes the above-

captioned matter, now pending in the 128th District Court of Orange County, to the United States

District Court for the Eastern District of Texas, Beaumont Division.




                                                  3
   Case 1:19-cv-00396-MAC Document 1 Filed 09/04/19 Page 4 of 4 PageID #: 4



                                             Respectfully submitted,

                                             SHEEHY, WARE & PAPPAS, P.C.

                                                    /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg, Attorney in Charge
                                             JKressenberg@sheehyware.com
                                             Fed. Adm. No. 7793
                                             Texas State Bar No. 11725900
                                             Dawn A. Moore
                                             Dmoore@sheehyware.com
                                             Fed. Adm. No. 558181
                                             Texas State Bar No. 24040447
                                             909 Fannin Street
                                             Two Houston Center, Suite 2500
                                             Houston, Texas 77010-1003
                                             713-951-1000 Telephone
                                             713-951-1199 Telecopier

                                             ATTORNEYS FOR THE DEFENDANT
                                             LIBERTY INSURANCE CORPORATION




                                 CERTIFICATE OF SERVICE

              I hereby certify that a true and correct copy of the above foregoing instrument has
been forwarded via e-filing in accordance with the Federal Rules of Civil Procedure on this the 4th
day of September, 2019, to the following counsel of record:


         David Dies
         Dies Law Firm
         1703 Strickland Drive
         Orange, Texas 77630
         (409) 883-0892
         (409) 670-0888 – Fax
         rherford@dieslaw.com


                                                    /s/ J. Mark Kressenberg
                                             J. Mark Kressenberg

3557464_1.docx

                                                4
